Orders, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about December 17, 1993, and November 15, 1994, which, insofar as appealed from, sua sponte, vacated an inquest conducted by the court and directed a second inquest before a Special Referee, and denied defendants’ motion to dismiss the action for lack of capacity to sue, unanimously modified, on the law and the facts, without costs, to direct the Trial Judge to vacate the reference and decide the case.
Since all proof necessary to determine the appropriate damage award was before the court, a second inquest before the Special Referee was unnecessary. The trial court is therefore directed to vacate the reference, and to make a determination of damages. Concur—Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.